Per Curiam.
This is an action brought by plaintiff to recover damages for breach of building contract and to cancel defendant contractor’s mechanic's lien on the property in question. Defendant filed an answer and a counterclaim asking for a judgment for balances due on the contract and for claimed extras arising out of the contract. After a lengthy *738nonjury trial the court entered judgment for the defendant on his counterclaim in the amount of $2,727-.88 damages, plus costs. Plaintiff appeals and defendant cross-appeals.
On this appeal and cross-appeal the parties question the allowance or disallowance of various credits to each of the parties. The trial judge filed an opinion which states the disputed issues, the contentions of the parties, his findings of fact and the evidence supporting such findings and his conclusions of law. We have reviewed the record and are satisfied that the trial judge’s fact findings are not clearly erroneous. We adopt his conclusions of law.
Affirmed.